Lerner, J. (dissenting).
I respectfully dissent and would reverse the order and judgment of the IAS court.
It is well settled that an administrative agency is clothed only with those powers expressly conferred by its authorizing statute (see Matter of Shankman v Axelrod, 73 NY2d 203, 206 [1989]; Matter of Memorial Hosp. v Axelrod, 68 NY2d 958, 960 [1986]). In the instant matter, although the Director of the Office of Professional Medical Conduct (OPMC), which is the investigative branch of the State Department of Health, has the express authority to conduct a comprehensive medical review (CMR) *188pursuant to Public Health Law § 230 (10) (a) (iv), this section does not expressly indicate the investigative process by which these records are to be made available or the manner in which they are to be obtained.
Public Health Law § 230 (10) (k), however, expressly provides for the issuance of subpoenas by the Executive Secretary of the OPMC with the approval of a committee composed of two physicians and one lay member. Contrary to the majority’s contention, our construction of Public Health Law § 230 (10) (a) (iv) would not grant the Director of OPMC any power independent of the broader subpoena power afforded to the Executive Secretary under Public Health Law § 230 (10) (k). Nowhere is it suggested that the Director, rather than the Executive Secretary, formally issue the requisite subpoena. Nor is it proposed that the powers of the Director be subservient to those of the Executive Secretary. I merely conclude that OPMC issue the subpoena as provided for within the framework of section 230 (see Shankman, 73 NY2d at 207).
Insofar as it deals with the manner in which a physician’s patient records may be obtained in the course of an investigation, Shankman is highly instructive. There, the Court of Appeals directly dealt with the powers of the OPMC, both express and implied, in seizing a physician’s patient records during a professional misconduct investigation. The Court concluded that OPMC does not have the implied power to obtain an ex parte “inspection” warrant to seize such patient records in light of OPMC’s express statutory authority to subpoena such records within the statutory scheme of Public Health Law § 230 (Shankman, 73 NY2d at 207).
Although I readily agree with the majority’s general contention that OPMC may seek to enforce a CMR order against a physician (see Tanner v Dr. A., 228 AD2d 238 [1996]; see also Matter of Ostad v New York State Dept. of Health, 309 AD2d 989 [2003]; Matter of Daniels v Novello, 306 AD2d 644 [2003], lv denied 100 NY2d 514 [2003]), I find that an improperly promulgated CMR order, which violates statutory procedures, may not be so enforced. Tanner, Ostad and Daniels each specifically dealt with the OPMC’s statutory right to conduct a CMR and to enforce its resulting order. These cases cited by the majority, however, do not address the specific issue here of whether the CMR order complied with statutory procedures as provided within the framework of Public Health Law § 230. Since the precise focus in the instant matter is the manner in which the *189OPMC gathers evidence, and not its power to enforce its CMR, I find Tanner, Ostad and Daniels not to be on point.
Notably, in Tanner, this Court upheld the grant of a motion to direct a physician to comply with a CMR and rejected various due process arguments raised by the physician as to the investigative process. A subpoena, however, had been issued in Tanner (228 AD2d at 239), unlike in the instant matter, thus affording the physician the opportunity to invoke CPLR 2304.
Indeed, once a subpoena is formally issued by the Executive Secretary of OPMC, the physician under investigation may move to quash it pursuant to CPLR 2304. The subpoena will be upheld upon a minimum threshold showing of a good-faith basis for the investigation (see Matter of Levin v Murawski, 59 NY2d 35, 41 [1983]), thus affording the physician notice of the pending charges and an opportunity to be heard before turning over the requested records to the OPMC (see Shankman, 73 NY2d at 207).
In the instant matter, the CMR order, which was not accompanied by a subpoena, directed petitioner in a blunderbuss manner to open all of his patient records for review and was without limitation as to the type or number of files subject to review. I find that the IAS court erred in concluding that the OPMC’s authority to conduct a CMR endowed it with another, more intrusive investigative power apart from its statutory subpoena power. This additional, implied power to obtain patient records in the manner described above is not expressly articulated under the Public Health Law’s statutory scheme. Further, I find no indication in the Public Health Law from which such ancillary power may be fairly implied for OPMC to fulfill its statutory obligations (id.).
In view of this express subpoena power, I find that respondents have failed to justify the necessity of an in camera review of the requested documents at this point in their investigation, and that the target physician is entitled to written notice of the issues identified for investigation (Public Health Law § 230 [10] [a] [iii]; see Shankman at 207). Bare assertions that the requested documents may be altered or destroyed, thus impeding the investigation, are insufficient (see id.).
In light of the foregoing, I would reverse the IAS court’s order and judgment which granted respondents’ cross motion for an order directing petitioner to comply with a comprehensive medical review order and denied petitioner’s application to annul the CMR order.
*190Andrias and Sullivan, JJ., concur with Friedman, J.; Buckley, P.J., and Lerner, J., dissent in a separate opinion by Lerner, J.
Order and judgment (one paper), Supreme Court, New York County, entered March 10, 2003, affirmed, without costs.